Citation Nr: 0910954	
Decision Date: 03/24/09    Archive Date: 04/01/09	

DOCKET NO.  04-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of nasal fracture. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic neck disorder, to include degenerative joint disease 
of the cervical spine. 

3.  Entitlement to an evaluation in excess of 10 percent for 
trigonitis and epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to August 
1946, and from October 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In a decision of April 1986, the Board denied entitlement to 
service connection for the residuals of nasal fracture and 
neck injury.  In a subsequent decision of April 1987, the 
Board once again denied entitlement to service connection for 
the residuals of nasal fracture.  Both of those decisions 
have now become final.  Since the time of the April 1986 and 
April 1987 decisions, the Veteran has submitted additional 
evidence in an attempt to reopen his claims.  The RO found 
such evidence new, but not material, and the current appeal 
ensued.

Good or sufficient cause having been shown, the Veteran's 
motion to advance his appeal on the Board's docket has been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).

This case was previously before the Board in July 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

Finally, for reasons which will become apparent, the appeal 
as to the issue of an increased evaluation for service-
connected trigonitis and epididymitis is once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a decision of April 1986, the Board denied entitlement 
to service connection for the residuals of nasal fracture, as 
well as for the residuals of neck injury, to include 
degenerative joint disease of the cervical spine.

2.  In a decision of April 1987, the Board once again denied 
entitlement to service connection for the residuals of nasal 
fracture.

3.  Evidence submitted since the time of the Board's 
decisions in April 1986 and April 1987 denying entitlement to 
service connection for the residuals of nasal fracture and 
neck injury (to include degenerative joint disease of the 
cervical spine) does not bear directly and substantially upon 
the specific matters under consideration, is cumulative 
and/or redundant, and is not of itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
Veteran's claims.


CONCLUSIONS OF LAW

1.  The decisions of the Board in April 1986 and April 1987 
denying the Veteran's claims for service connection for the 
residuals of nasal fracture and neck injury (to include 
degenerative joint disease of the cervical spine) are final.  
38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).

2.  Evidence received since the time of the Board's April 
1986 and April 1987 decisions is new, but not material, and 
insufficient to reopen the Veteran's previously-denied 
claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for the 
residuals of nasal fracture, as well as for a cervical spine 
disability, claimed as the residual of neck injury.  In that 
regard, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, and osteoarthritis (i.e., 
degenerative joint disease) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, that determination is final.  
38 U.S.C.A. § 7104 (West 2002).  Where a claim for 
entitlement to service connection has been previously denied, 
and that decision has become final, the claim can be reopened 
and reconsidered only if new and material evidence has been 
presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

The Board notes that the regulations implementing the 
Veterans Claim Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the Veteran's application to 
reopen his previously denied claims for service connection 
for the residuals of nasal fracture and neck injury were 
received prior to August 29, 2001, and, accordingly, the 
previous version of 38 C.F.R. § 3.156(a) applies to his 
claims.  See 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in conjunction with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In addition, 
new evidence may be found to be material if it provides a 
"more complete picture of the circumstances surrounding the 
origin of the Veteran's injury or disability, even where it 
will not eventually convince the Board of Veterans' Appeals 
to alter its decision."  Hodge at 1356.  In determining 
whether new and material evidence has been submitted, the 
evidence is generally presumed to be credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's claims for service connection, the 
Board notes that, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008), the United States Court of Appeals for the Federal 
Circuit held that the "factual basis" of a claim for service 
connection is the Veteran's disease or injury, rather than 
the symptoms of that disease or injury.  Moreover, a properly 
diagnosed disease or injury cannot be considered the same 
factual basis as a distinctly diagnosed disease or injury.  
As a consequence, for the purposes of 38 U.S.C.A. § 7104(b), 
claims which are based upon distinctly and properly diagnosed 
diseases or injuries must be considered separate and distinct 
claims.  This is to say that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently because they rest on 
different factual bases.

In the case at hand, at the time of the prior decisions in 
April 1986 and April 1987, the Board denied entitlement to 
service connection for the residuals of nasal fracture, as 
well as for the residuals of neck injury (to include 
degenerative joint disease of the cervical spine).  Moreover, 
the Veteran's current claims and accompanying evidence 
reflect those very same disabilities.  Under the 
circumstances, the Board is of the opinion that the Veteran's 
current claims are, in fact, based on the very same diagnoses 
as his previous claims, and, accordingly, must be considered 
on a "new and material" basis.  See Boggs, supra.

In that regard, at the time of the prior Board decision in 
April 1986, it was noted that service treatment records were 
negative for evidence of a nasal fracture or neck injury.  
Further noted was that the evidence of record showed that any 
nasal fracture which the Veteran might have suffered was not 
sustained during his period of active military service.  
Significantly, degenerative joint disease of the cervical 
spine was first shown by medical evidence many years 
following the Veteran's discharge from service, and was 
unrelated to any incident of that service.  Based on such 
findings, the Board denied entitlement to service connection 
for the residuals of nasal fracture, as well as for the 
residuals of neck injury.  That determination was adequately 
supported by and consistent with the evidence then of record.

During the course of a subsequent decision in April 1987, the 
Board continued its denial of service connection for the 
residuals of nasal fracture.  At that time, it was noted that 
a prior decision of the Board in April 1986 was consistent 
with the evidence of record, which failed to show any 
evidence of a nasal fracture during service.  Further noted 
was that the Veteran's service medical records showed no 
treatment for any nasal disability, and that on service 
separation examination, the Veteran's nose was within normal 
limits.  According to the Board, at the time of a VA medical 
examination in July 1952, the Veteran failed to report any 
nasal disability.  Significantly, a physical examination of 
the Veteran's nose conducted at that time was within normal 
limits.  Based on such evidence, the Board concluded that 
evidence submitted since the time of the prior Board decision 
in April 1986 was not new and material, inasmuch as it did 
not demonstrate that the Veteran's nose had been fractured 
during his period of active military service.  Accordingly, 
and as noted above, the Board continued its denial of service 
connection for the residuals of nasal fracture.  Once again, 
that determination was adequately supported by and consistent 
with the evidence then of record.

Evidence submitted since the time of the April 1986 and April 
1987 decisions, consisting, for the most part, of various VA 
and private treatment records and examination reports, while 
"new" in the sense that it was not previously of record, is 
not "material."  More specifically, such evidence shows only 
continuing complaints and/or treatment for the Veteran's 
various nasal and/or neck-related problems, with no 
demonstrated relationship between those problems and any 
incident or incidents of the Veteran's period of active 
military service.  In that regard, while in correspondence 
from a private chiropractor, apparently dated some time in 
January 1992, it was noted that, since 1992, the Veteran had 
been treated for various "cervical conditions," reportedly 
the "direct result of his fall and injuries while in the 
Navy," that conclusion was clearly based solely upon history 
provided by the Veteran, inasmuch as, as noted above, there 
exists no evidence whatsoever of any injury to the Veteran's 
neck during his period of active military service.  Moreover, 
a subsequent (i.e., September 2001) statement by the 
Veteran's private physician to the effect that the Veteran 
sustained a "fracture to his nose in about 1950" was 
similarly based upon history provided by the Veteran, 
inasmuch as, as previously noted, there exists no evidence 
that, at any time during the Veteran's period of active 
military service, he sustained any injury to his nose.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Under the circumstances, the Board is of the opinion that 
evidence submitted since the time of the Board's April 1986 
and April 1987 decisions does not constitute new and material 
evidence sufficient to reopen the Veteran's previously-denied 
claims.  This is to say that, by itself, or when considered 
with previous evidence of record, the newly-received evidence 
does not bear directly and substantially upon the specific 
matters under consideration, and, by itself, or in 
conjunction with evidence previously considered, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Veteran's 
appeal as to the issues of whether new and material evidence 
has been submitted to reopen the claims of entitlement to 
service connection for the residuals of nasal fracture and 
neck injury (to include degenerative joint disease of the 
cervical spine) must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2002 and March 2006, as well as in December 2006 and 
October 2007.  In those letters, VA informed the Veteran 
that, in order to substantiate his claims (for service 
connection), new and material evidence was needed.  VA also 
told the Veteran that, in order to substantiate a claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  The RO told the Veteran that he could obtain 
private records himself and submit them to VA.  The RO also 
informed the Veteran of information regarding disability 
ratings and effective dates, if service connection was 
established.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for the residuals of nasal fracture is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a chronic neck disorder, to include 
degenerative joint disease of the cervical spine, is denied.


REMAND

In addition to the above, the Veteran in this case seeks an 
increased evaluation for service-connected trigonitis and 
epididymitis.  In pertinent part, it is contended that 
various manifestations of that disability are more severe 
than presently evaluated, and productive of a greater degree 
of impairment than is reflected by the 10 percent schedular 
evaluation now assigned.

In that regard, at the time of the Board's prior remand in 
July 2007, it was noted that, at the time of a VA 
genitourinary examination in December 2002, the Veteran 
complained of increased urinary frequency, stating that he 
"went to the bathroom" approximately 15 times during the day 
and 8 times at night.  Also noted were problems with 
hesitancy, as well as a slow urinary stream, and occasional 
dysuria.

On more recent VA genitourinary examination in June 2004, the 
Veteran once again complained of "frequent urination" both 
day and night.  According to the Veteran, his bladder was 
very "sensitive," with the result that he was unable to 
accumulate any urine without it necessitating his having to 
go to the bathroom.  Reportedly, the Veteran found it 
necessary to urinate approximately seven times each night.  
Also noted was significant urinary frequency during the day.  
Noted during the course of the examination was that the 
Veteran had previously been diagnosed with benign prostatic 
hypertrophy and diabetes mellitus.  The pertinent diagnosis 
noted was urinary frequency with nocturia.  According to the 
examiner, the Veteran had been diagnosed with several 
problems which might cause his urinary frequency, including 
benign prostatic hypertrophy and nocturia related to 
diabetes.  Significantly, in an addendum to that examination, 
a VA nurse practitioner indicated that it was "unlikely" that 
the Veteran's prostatic hypertrophy and urinary frequency 
were related to his service-connected trigonitis.  However, 
as recently as April 2005, the Veteran had complained of 
nocturia which occurred every hour, as well as a diminished 
urinary stream.

In light of the aforementioned, and in an attempt to clarify 
the current severity of the Veteran's service-connected 
trigonitis with epididymitis, it was requested that the 
Veteran be afforded a VA genitourinary examination, following 
which the examiner was to specifically comment regarding the 
presence (or absence) of any urinary frequency, obstructive 
voiding, and/or urinary tract infections.  Moreover, to the 
extent possible, the examiner was to have attempted to 
differentiate genitourinary symptomotology directly 
attributable to the Veteran's service-connected trigonitis 
and epididymitis from that more likely the result of other, 
nonservice-connected conditions, such as benign prostatic 
hypertrophy or diabetes mellitus.

A review of the record would appear to indicate that, 
subsequent to the Board's July 2007 remand, there were 
received various private treatment records covering the 
period from September 2007 to June 2008, showing treatment 
during that time for incomplete bladder emptying with lower 
urinary tract symptoms, as well as mild bladder outlet 
obstruction, and bilateral renal masses.  Moreover, while in 
September 2008, the Veteran was, in fact, afforded a VA 
genitourinary examination, that examination failed to provide 
findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the Veteran's 
genitourinary symptomotology.  More specifically, while 
during the course of that examination, it was noted that the 
Veteran no longer suffered from symptoms attributable to 
trigonitis, he continued to experience "multiple urinary 
tract problems" including bladder outlet obstruction, and, 
apparently, urinary frequency.  Significantly, to date, it 
remains unclear what, if any, portion of the Veteran's 
current genitourinary symptomotology is directly attributable 
to his service-connected epididymitis, as opposed to other, 
nonservice-connected conditions.  Significantly, where, as in 
this case, a claim has been remanded in pursuit of additional 
information, that remand confers on the Veteran, as a matter 
of law, the right to compliance with the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Under the circumstances, 
the Board is of the opinion that the issue of an increased 
evaluation for service-connected trigonitis with epididymitis 
must once again be remanded to the RO in order to afford the 
Veteran full due process under the law.

Accordingly, and in deference to the request of the Veteran's 
accredited representative, the case is once again REMANDED to 
the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2008, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the claims file.  
Moreover, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran's entire claims folder 
should then be forwarded to the same VA 
consulting urologist who conducted the 
most recent urologic examination in 
September/October 2008.  If and only if 
that urologist is  unavailable, the 
Veteran should be afforded an additional 
VA urologic examination in order to more 
accurately determine the current severity 
of his service-connected trigonitis with 
epididymitis.  Following review of the 
Veteran's claims folder, or if necessary, 
the aforementioned VA urologic 
examination, the examiner should 
specifically comment regarding the 
presence (or absence) of any urinary 
frequency, obstructive voiding, and/or 
urinary tract infections.  Moreover, to 
the extent possible, the examiner should 
attempt to differentiate genitourinary 
symptomatology directly attributable to 
the Veteran's service-connected 
trigonitis and epididymitis from that 
more likely the result of other, 
nonservice-connected conditions, such as 
benign prostatic hypertrophy or diabetes 
mellitus.  In addition, the examiner 
should indicate whether any incomplete 
bladder emptying, bladder outlet 
obstruction, urinary frequency, and/or 
urinary tract infections are in any way 
the result of and/or related to the 
Veteran's service-connected trigonitis 
with epididymitis.  All such information 
and opinions, when obtained, should be 
made a part of the Veteran's claims 
folder.

3.  Thereafter, readjudicate the 
Veteran's claim for an increased 
evaluation for service-connected 
trigonitis and epididymitis.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in 
December 2008.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


